    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

MELVIN COLBERT, LAKEA COLBERT,            *                CIVIL ACTION NO: 2:18-cv-5077
CORDERO WASHINGTON, AND                   *
YASCHIA WASHINGTON                        *
                   Plaintiffs             *                SECTION
                                          *
VERSUS                                    *
                                          *                JUDGE: IVAN L.R. LEMELLE
                                          *
                                          *
                                          *                MAGISTRATE:
PEDRO VELOZ, URS MIDWEST, INC.,           *                DANA DOUGLAS
ROMULUS INSURANCE RISK RETENTION *
GROUP, INC., JOHN DOE, AND XYZ            *
INSURANCE COMPANY                         *
                        Defendants        *                A JURY IS DEMANDED
* * * * * * * * * * * * * * * * * * * * * *

  MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION FOR LEAVE TO FILE
            SUPPLEMENTAL AND AMENDING ANSWER

       NOW INTO COURT, through undersigned counsel, come Defendants, Pedro Veloz, URS

Midwest, Inc. and Romulus Insurance Risk Retention Group, Inc., which hereby submit this

memorandum in support of their Motion for Leave to File Supplemental and Amending Answer

to allege additional affirmative defenses and a third party-demand against Melvin Colbert.

                     PROCEDURAL HISTORY AND BACKGROUND

       This suit stems from alleged motor vehicle accident that occurred on September 7, 2017,

where it is alleged the car-hauler operated by URS Midwest driver Pedro Veloz side-swiped the

vehicle operated by Melvin Colbert and occupied by Lakea Colbert, Yaschia Washington, and

Cordero Washington. A Complaint was initially filed by Melvin Colbert, Lakea Colbert, Yaschia

Washington, and Cordero Washington on May 21, 2018. (See Rec. Doc. 1). Since filing suit,

Defendants have resolved the claims of Melvin Colbert, Cordero Washington, and Lakea Colbert.
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 2 of 10



Yaschia Washington remains the only active Plaintiff. Following the resolution of those claims,

Defendants discovered new information and evidence that the incident was intentionally caused

by the actions of Melvin Colbert. Given that Ms. Washington is the cousin of Mr. Colbert and that

all the vehicle occupants are related, it is possible that she had prior knowledge of this staged

accident.

       On September 7, 2017, Mr. Veloz, the URS Midwest driver, was traveling in the center

lane of Interstate 10 in New Orleans East when an unknown driver of a Toyota Camry cut him off.

To avoid striking the Toyota Camry, Mr. Veloz switched lanes into the right lane and continued

to travel on the interstate. As he continued to travel on the interstate, an unidentified vehicle

flagged Mr. Veloz down to notify him that he had been involved in a motor vehicle accident with

the vehicle operated by Melvin Colbert and occupied by Lakea Colbert, Yaschia Washington, and

Cordero Washington. Although plaintiffs alleged that Mr. Veloz sideswiped their vehicle, newly

discovered evidence indicates that Melvin Colbert intentionally struck the rear of the URS

Midwest trailer, causing the alleged collision. Defendants continue to investigate the veracity of

Plaintiffs’ claims to uncover additional information.

       Pursuant to the Court’s original scheduling order, all incidental demands, including

counterclaims, should have been filed by September 10, 2018. See Rec. Doc. 16. Defendants,

however, were not in possession of the information and evidence that supports their third-party

demand and additional affirmative defenses. As required by Local Rule 7.6, prior to filing this

motion, Defendants contacted Plaintiff’s counsel requesting consent to grant this motion for leave.

Plaintiff’s counsel does not object.

                                   LAW AND ARGUMENT

       Rule 15 of the Federal Rules of Civil Procedure provides that, after a responsive pleading
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 3 of 10



has been served, “a party may amend his pleading only by leave of court or by written consent of

the adverse party; and leave shall be freely given when justice so requires.” See Fed. R. Civ. P.

15(a). Rule 15(a) evinces a favor of granting leave to amend. See Stripling v. Jordan Prod.Co. 234

F.3d 863, 872 (5th Cir. 2000). However, the district court has discretion to deny a motion to amend

if the amended complaint fails to state a claim upon which relief could be granted. Id. To determine

whether relief could be granted, courts apply the same standard of legal sufficiency as applied

under Rule 12(b)(6) – i.e. whether in the light most favorable to the plaintiff and with every doubt

resolved in his behalf, the complaint states a valid claim for relief. Id; see also Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496 (5th Cir. 2000). Other factors that Courts use to determine

whether to grant a motion to amend include: undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed, and undue

prejudice to the opposing party. See Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).

       Defendants assert a valid affirmative defense of conspiracy to commit fraud in their First

Supplemental and Amending Answer in response to the Complaint. Likewise, Defendants assert a

valid claim of fraud in their third party demand against the former Plaintiff, Melvin Colbert. The

newly asserted affirmative defenses and third-party demand are made in good faith, and will not

create undue prejudice to the Plaintiff, Yaschia Washington.

   A. Defendants Set Forth Facts in The Third-Party Demand That Support A Valid Claim
      of Relief Made in Good Faith.

       Under Federal Rules of Civil Procedure 9(b), when alleging fraud, a party must state with

particularity the circumstances constituting fraud. As asserted in their third-party demand against

Melvin Colbert, Defendants obtained information through their investigation that supports that the

September 7, 2017 accident did not occur as alleged by Plaintiff, but was intentionally caused by

Melvin Colbert, and/or that Plaintiff suffered no injury in the alleged accident.
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 4 of 10



       There have been dozens of similar suspicious accidents with nearly identical facts that have

occurred within the past two to three years. The accidents share following common elements:

       (1)     The trucking incidents occurred at the same locations: I-10 or I-510/I-610 within

               the past 2-3 years;

       (2)     The occupants in the passenger vehicles claimed that the tractor-trailer was

               changing lanes;

       (3)     There was an impact to the rear tires of the 18-wheeler;

       (4)     The collisions involved side contact at the very rear of the trailer and at the very

               front of the passenger vehicle;

       (5)     A third vehicle is involved either appearing on the scene immediately thereafter or

               flagging the truck driver down.

Based on these commonalities, there appears to be an established pattern of reported crashes in the

New Orleans East area within the past two to three years that support a concern that the crashes

are staged and intentionally committed by passenger vehicle drivers.

       Defendants have additional evidence that corroborates and confirms that the subject

incident was staged and intentionally caused. Defendants requested cell phone records of the

occupants in the plaintiff vehicle. The cell phone records of Melvin Colbert (504-638-7196)

demonstrate he was in contact with Cornelius Garrison (504-564-2011) several times prior to and

immediately following the accident. Specifically, there were three calls between Mr. Colbert and

Mr. Garrison in the 24 hours preceding the accident. There were 11 calls between the two men in

the 2-3 hours following the accident. Exhibit 1, Summary of Call Records and Exhibit 2, Cell

Phone Records of Melvin Colbert.

       This is significant because Cornelius Garrison has filed at least two side swipe accidents—
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 5 of 10



one against an 18 wheeler and one against a Hotard bus making similar allegations as in this case.

Exhibit 3, Lawsuits of Garrison in globo. Additionally, Garrison’s number appears in the phone

records of several plaintiffs with lawsuits regarding similar allegations – mainly, sideswipes on I-

10 with 18-wheelers. Like in this matter, based on returns from subpoenas, Garrison’s number

appeared on plaintiffs’ phone records in the following matters asserting similar allegations:

       •       Kenyatta Francis v. Cincinnati Insurance Co., et al., Docket No. 2014-6193 filed

               in Orleans Parish Civil District Court wherein a sideswipe is alleged on I-10 at

               Louisa St.

       •       Sorina v. Vargas, et al., Docket No. 15-01546 pending in Eastern District of

               Louisiana wherein a sideswipe is alleged at I-10 near Canal Street Exit. (It should

               be noted that Garrison was listed as an “independent witness” to the accident).

       •       Harris, et al. v. Old Republic Ins. Co., et al., Docket No. 16-2238 filed in Orleans

               Parish Civil District Court wherein a sideswipe is alleged on I-10.

       •        Darnell Harris and Selita Harris v. U.S. Xpress, Inc., et al., Docket No. 2016-

               12685 filed in Orleans Parish Civil District Court wherein a sideswipe is alleged at

               I-10 and Claiborne Ave.

       •       Tiaji Andrews, et al. v. United Specialty Ins. Co., et al., Docket No. 2017-1092 filed

               in Orleans Parish Civil District Court wherein a sideswipe is alleged on I-10.

       •       Brinson v. National Union Fire Ins. Co. of Pittsburgh, PA, et al., Docket No. 2017-

               2639 filed in Orleans Parish Civil District Court wherein a sideswipe is alleged at

               I-10 and Louisa Street.

       •       Swanika Robinson, et al vs. Ace American Insurance Co., et al, Docket No. 2017-

               311 filed in Orleans Parish Civil District Court wherein a sideswipe is alleged at I-
Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 6 of 10



        10 near Franklin Ave.

  •     Cynthia Zilton and Ireion Lewis, et al. vs. Zurich American Insurance Company, et

        al., Docket No. 2018-2194 filed in Orleans Parish Civil District Court wherein a

        sideswipe is alleged on I-10.

  •     De’angelo Adams, et al. vs. National Union Fire Insurance Company, et al., Docket

        No. 2018-2829 filed in Orleans Parish Civil District Court wherein a sideswipe is

        alleged at I-10 near I-610.

  •     Ryan Harris vs. RLC Trucking, LLC, et al., Docket No. 2018-02918 filed in Orleans

        Parish Civil District Court wherein a sideswipe is alleged at I-10 and I-610.

  •     Harris, et al. v. Celadon Trucking Services, Inc., et al., Docket No. 2018-03317

        pending in Eastern District of Louisiana wherein a sideswipe is alleged at I-10 at

        Louisa.

  •     Thomas, et al. v. Chambers, et al., Docket No. 18-4373 pending in Eastern District

        of Louisiana wherein a sideswipe occurred at I-10 at Crowder Blvd.

  •     Glenda Hulbert, et al. vs. Gabriel Alphonse, et al., Docket No. 2018-342 filed in

        Orleans Parish Civil District Court wherein a sideswipe is alleged on I-10.

  •     Demetra Henderson-Burkhalter, et al. v. Walmart Transportation, et al., Docket

        No. 18-00928 pending in Eastern District of Louisiana wherein a sideswipe is

        alleged at I-10 at Morrison Road.

  •     Tyler, et al. v. Empire Express, et al., Docket No. 18-05364 pending in Eastern

        District of Louisiana wherein a sideswipe is alleged on I-10.

  •     Henry v. Cowan Systems, LLC, Docket No. 2018-05391 filed in Orleans Parish

        Civil District Court wherein a sideswipe is alleged at I-10 near Micoud Blvd.
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 7 of 10



       •      Johnny Marshall, et al. v. Great American Insurance Company, et al., Docket No

              2018-5564 filed in Orleans Parish Civil District Court wherein a sideswipe is

              alleged on I-10.

       •      Nobles, et al. v. Great West Casualty Co., et al., Docket No. 2018-06048 filed in

              Orleans Parish Civil District Court wherein a sideswipe is alleged at I-10 near

              Almonaster.

       •      David Garrison, et al. v. The Gray Casualty and Insurance Co., et al., Docket No.

              2018-6316 filed in Orleans Parish Civil District Court wherein a sideswipe is

              alleged on US Hwy 90.

       •      Janet Reed, et al. vs. Southeastern Freight Lines, Inc., et al., Docket No. 2018-6569

              filed in Orleans Parish Civil District Court wherein a sideswipe is alleged at I-10

              near Downman Road.

       •      Harry Dorsey, et al. v. Werner Enterprises, Inc. of Nebraska, et al., Docket No.

              2018-6603 pending in Eastern District Louisiana wherein a sideswipe is alleged on

              I-610.

       •      Wayland Collins, et al. v. John Benton, et al., Docket No. 18-07465 pending in

              Eastern District of Louisiana wherein a sideswipe is alleged on I-10.

       •      Lott, et al. v. Airgas USA, LLC, et al., Docket No. 2018-11470 filed in Orleans

              Parish Civil District Court wherein a sideswipe is alleged on I-10.

       •      Cameron Creighton, et al v. Otis Jefferson, et al, in Eastern District of Louisiana,

              Docket No. 18-cv-10128, wherein a sideswipe is alleged on I-10.

       Moreover, Plaintiffs were previously represented by attorney Lionel Sutton.             Ms.

Washington testified that she contacted Mr. Sutton the day after the alleged accident. Exhibit 4,
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 8 of 10



Deposition of Y. Washington at pg. 28. Mr. Sutton represented plaintiffs in over 20 other lawsuits

with similar facts and allegations as this matter. Additionally, at the time Mr. Sutton shared office

space with attorney Vanessa Motta. Ms. Motta has represented plaintiffs in more than 30 other

lawsuits with similar facts and allegations as this matter.

       Following the subject accident, Ms. Washington initially sought treatment at Doctors

Rehab and with Dr. Neil Jolly of Louisiana Pain Specialists for neck and back pain. She was

ultimately referred to Dr. Peter Liechty at One Spine Institute. Dr. Liechty performed a two-level

cervical fusion and one level lumbar fusion in December of 2017. The investigation into these

other accidents indicates that Ms. Washington’s course of treatment is very similar to several of

the other plaintiffs and the same treating providers are involved in the other cases.

       As a result of these accidents, there is an ongoing criminal investigation by the United

States Attorney’s Office into these accidents. On August 30, 2019, undersigned counsel’s firm

was served with a Grand Jury Subpoena “related to automobile and tractor-trailer accidents

involving or associated with Cornelius Garrison, Vanessa Motta, and/or Sean Alfortish.” In

addition, undersigned counsel has been in contact with a special agent from the FBI regarding the

subject accident.

       Based on these facts, Defendants maintain that there was no accident or collision as alleged

by the Plaintiff and/or that it was staged or caused by Melvin Colbert and/or that Plaintiff suffered

no injury as a result of the alleged accident. Defendants assert that any accident or collision, if one

did occur, was intentionally caused by Melvin Colbert. The role of Yaschia Washington, who is

a cousin of Melvin Colbert, is unknown at this juncture. Plaintiff’s allegations are

misrepresentations in accordance with Louisiana Civil Code article 1953. The material

misrepresentations asserted in the Complaint were used to deceive Defendants in forcing them to
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 9 of 10



defend a meritless claims and/or make payments for alleged injuries. As a result of these fraudulent

actions, Defendants have and will continue to expend resources and expenses, including attorney’s

fees, in defending this fraudulent lawsuit. Therefore, Defendants assert a valid claim, made in good

faith, in their third-party demand against Melvin Colbert.

   B. Defendants Assert a Valid Affirmative Defense of Conspiracy to Commit Fraud in
      their Frist Supplemental and Amending Answer.

       Based on the facts set forth above, Defendants have asserted the additional affirmative

defense of conspiracy to commit fraud. This is a valid affirmative defense and is being made in

good faith.

                                         CONCLUSION

       Defendants, Pedro Veloz, URS Midwest, Inc. and Romulus Insurance Risk Retention

Group, Inc., in the interest of justice, seek to amend their Answer to assert the affirmative defense

of conspiracy to commit fraud. This amendment would not cause undue prejudice to the Plaintiff,

Yashica Washington, and is being made without objection from Plaintiff. In addition, Defendants,

Pedro Veloz, URS Midwest, Inc. and Romulus Insurance Risk Retention Group, Inc., assert a valid

claim, made in good faith, in their Third-Party Demand against Melvin Colbert. Defendants’

Counterclaim asserts the facts with particularity that support their allegations of fraud. Further,

Defendants’ Counterclaim would not cause undue prejudice to the Plaintiff. Therefore,

Defendants, Pedro Veloz, URS Midwest, Inc. and Romulus Insurance Risk Retention Group, Inc.,

pray that the motion be deemed good and sufficient and that leave to allege additional affirmative

defenses and third-party demand against Melvin Colbert be granted.
    Case 2:18-cv-05077-ILRL-DMD Document 41-1 Filed 10/18/19 Page 10 of 10



                                               Respectfully submitted,


                                                 /s/ Heather N. Shockley           _
                                               MICHAEL R. SISTRUNK (12111)
                                               HEATHER N. SHOCKLEY (33296)
                                               McCRANIE, SISTRUNK, ANZELMO,
                                               HARDY, McDANIEL, & WELCH, LLC
                                               195 Greenbriar Blvd., Suite 200
                                               Covington, LA 70433
                                               Telephone: (504) 831-0946
                                               Facsimile: (800) 977-8810
                                               Attorneys for Defendants, Pedro Veloz, URS
                                               Midwest, Inc. and Romulus Insurance Risk
                                               Retention Group, Inc.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was sent via electronic mail to all

counsel of record and filed electronically with the Clerk of Court using the CM/ECF system.

Notice of this filing will be sent to all counsel by operation of the court’s electronic filing system

this 18th day October, 2019.



                                                 /s/   Heather N. Shockley
